DETAILED ACTION
Response to Amendment
Applicant’s amendment filed on April 22, 2021 has been entered. Applicant amends claim 20. Claims 1-6, 8, 9 and 11-22 remain pending.

Response to Arguments
Applicants’ arguments with respect to the 35 U.S.C. 103(a) rejection(s) for Claim 1 have been considered but are not persuasive:
Argument: None of the cited references aim to achieve the goal identified by Applicants in the specification. 
Response: The goal identified by Applicants is not stated in the claims.  It is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064. Accordingly, this argument is moot.
Argument: None of the cited references, either alone or in combination, teach a non-contact memory tag including an originally installed output speed of the printing device.
Response: The rejection establishes that Burdette teaches storing printer configuration settings in a radio frequency device –a non-contact memory tag— to allow a printer to assume a desired state of functionality (Burdette, [0014]). Such a state is when setting default print configuration settings that control startup printer functions which is done near the end of the manufacturing cycle after the product has been packed and made ready for shipment (Burdette, [0004]). Burdette’s method of storing 
Applicant describes in the background section a multi-function device (MFD) built on a basic hardware platform capable of outputting pages at 40, 30 or 20 ppm by altering the control software that operates the identical hardware (see paragraph [0004]/lines 10-15 of the published application). According to Applicant, customers have different requirements as to the output speed of their MFD ([0004]/lines 1-4) and may order and pay for the output speed they require.
Since the output speed of the prior-art MFD described by Applicant is controlled in software, it is a configurable setting to which Burdette’s teaching is directly applicable. Storing the installed output speed in Burdette’s RFID tag would allow for the output speed to be configured at the manufacturer after the MFD was packed but before it is shipped therefore eliminating the need to unpack, power-up, set or reset the output speed, and re-pack the MFD prior to shipment (Burdette, [0005]).
Accordingly, it is submitted that Burdette in view of AAPA teach all the limitations of claim 1. The rejection is maintained.
Applicants’ arguments with respect to the 35 U.S.C. 103(a) rejection(s) for Claims 9 and 21 have been considered but are not persuasive:
Argument: Phipps does not disclose storing a metered setting of the printing device or a marking material service plan of the printing device on a tag on the printing 
Response: The rejection references Phipps for generically teaching printing machines operating under different service plans. Under one service plan, the user purchases replaceable modules, while under a different service plan the user pays a set fee per page and does not purchase individual replaceable modules (see Phipps, column 14/lines 4-14). Since the same machine might operate under either one of these two service plans, the service plan under which the printing machine operates can be viewed as a printing machine configuration parameter. In fact, Phipps explicitly associates the machine service plan with the machine configuration information (Phipps, column 14/lines 21-22: “… the configuration information includes information about the machine service plan”.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have stored the machine service plan discussed by Phipps, as one of several print machine configuration parameters, in Burdette and AAPA’s RFID tag as taught by Burdette. As mentioned before, storing configuration parameters in Burdette’s RFID tag would allow for the machine service plan to be configured at the manufacturer after the MFD was packed but before it is shipped therefore eliminating the need to unpack, power-up, set or reset the machine service plan, and re-pack the MFD prior to shipment (Burdette, [0005]). In the specific case of the machine service plan, storing it in the machine’s RFID tag would make it automatically available to service personnel tasked with conducting a service plan validation test such as that discussed by Phipps (Phipps, column 14/line 3-4). Instead of 
The use of an RFID tag associated with the printing machine as discussed by Burdette and the use of an RFID tag associated with a replaceable module as discussed by Phipps are complimentary. In particular, the configuration information stored Burdette’s RFID tag would comprise the machine service plan but the configuration information stored in Burdette would not.
Argument: Phipps does not disclose storing information including a metered setting or a marking material service plan of the printing device on a tag.
Response: This is correct. However, since the rejection does not ascribe this feature to Phipps, this argument is moot. Phipps is recited for simply identifying the machine service plan as one of the configuration parameters of the printing machine.
Applicants’ arguments with respect to the 35 U.S.C. 103(a) rejection(s) for claim 14 have been considered but are not persuasive:
First, to Applicant’s question as to whether the Primary Examiner is relying on AAPA on rejecting claim 14, the answer is “no”. Claim 14 is rejected solely based on Burdette and Phipps.
Argument: Phipps does not disclose storing a metered setting of the printing device or a marking material service plan of the printing device on a tag on the printing device. Phipps discloses storing information on a removable module of the printing device.
Response: Please see response to argument C, above.
Argument: Phipps does not disclose storing information including a metered setting or a marking material service plan of the printing device on a tag.
Response: Please see response to argument D, above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2006/0017962 to Burdette et al. (“Burdette”) and further in view of Applicant Admitted Prior Art (AAPA).
Regarding claim 1 (previously presented), Burdette discloses a printing device (printer 30 of Burdette’s Fig. 1), comprising: 
a frame (a printer such as Burdette’s commonly comprises a frame); 
an image-forming module (a printer such as Burdette’s commonly comprises an image-forming module); 
a non-volatile memory (NVR) (Burdette, Fig. 1 and claim 17: printer internal memory 24); 
a control operatively arranged to read the memory incidental to controlling the printing device (a printer such as Burdette’s commonly executes misc. programs stored in non-volatile memory).

However, Applicants mention in the background section multi-functional printers capable of functioning at different speeds. According to a common business model, these printers are manufactured as a single base “platform” in hardware and then configured using software to function at the output speed required by the customer (see paragraph [0004] of the specification). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, for printers capable of functioning at different speeds, to have included the output speed required by the individual customer as the initial or default printer output speed in the printer settings stored in Burdette’s RFID tag to allow the manufacturer to configure the initial or default printer speed in printers capable of a plurality of selectable output speeds according to customer requirements, as the output speed is a configuration setting for such printers.
Regarding claim 8 (dependent on claim 1, previously presented), Burdette and AAPA disclose the information including a unique number associated with the printing device (Burdette, [0003]/line 4: the printer’s serial number is one of the printer settings that might be stored in the printer’s internal memory as well as the RFID).
Regarding claim 11 (dependent on claim 1, previously presented), Burdette and AAPA disclose the tag including a radio-frequency identification (RFID) tag (Burdette, [0012]/lines 5-10).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Burdette and AAPA as applied to claims 1 above, and further in view of U.S. Pat. 9,262,711 to Gallo et al. (“Gallo”).
Regarding claim 2 (dependent on claim 1, original), Burdette and AAPA are silent about the first tag being a near field communication (NFC) tag.
However, Gallo describes a use case involving NFC technology for a printing system similar to Burdette and AAPA’s in which configuration information is stored at factory just before packaging a printer at the end of the assembly line in an NFC memory tag (Gallo, column 11/lines 44-57).
  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have stored printer configuration settings in an NFC memory tag, as taught by Gallo, in Burdette and AAPA’s printing system as an alternative to storing them in an RFID memory tag because NFC memory tags are capable of performing similar functions and might be preferred over RFID tags in some scenarios. It is noted that NFC technologies use RF in a specific frequency range.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Burdette and AAPA as applied to claims 1 above, and further in view of U.S. Pat. 7,286,773 to Rommelmann et al. (“Rommelmann”).
Regarding claim 3 (dependent on claim 1, original), Burdette and AAPA are silent about a replaceable unit removably arranged within the frame and a second tag connected to the replaceable unit.
However, Rommelmann discloses such a feature (Rommelmann, Figs. 1, 2, 4 and column 3/lines 36-39 and 56-65: laser printer 100 comprises replaceable print cartridge 1 which has a memory chip 30 in the form of an RFID tag). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have used a replaceable print cartridge comprising a memory chip in the form of an RFID tag, as taught by Rommelmann, in Burdette and AAPA’s printer provided for the functionality of Rommelmann’s server 30 to be incorporated in image forming apparatus of Burdette and AAPA’s printing system in order to allow for efficient replacement or upgrade of the replaceable print cartridge (Rommelmann, column 3/lines 46-48).
Regarding claim 4 (dependent on claim 3, original), Burdette, AAPA and Rommelmann disclose the first tag not being connected to or associated with the replaceable unit (as described above, Burdette, AAPA and Rommelmann’s first RFID tag is used to identify settings of the printer in order to properly initialize and configure the printer; the second RFID tag is used for identifying the replaceable print cartridge and the two tags are independent of each other).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Burdette and AAPA as applied to claims 1 above, and further in view of U.S. Pat. 7,852,198 to Montgomery et al. (“Montgomery”).
Regarding claim 5 (dependent on claim 1, original), Burdette and AAPA do not disclose the first tag being hidden from normal view of the printing device.
However, Montgomery discloses said feature (Montgomery, Fig. 1, column 1/lines 81-65 and column 2/lines 1-6: housing 24 of electronic device 14, which might be a printer encloses RF tag 18; a housing for a printer is commonly made from an opaque material which causes any component enclosed inside the housing to be hidden).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have housed Burdette and AAPA’s RF tag inside the housing of the printer, as described by Montgomery because placing the tag inside the housing is one of a small number of placement options.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Burdette and AAPA as applied to claims 1 above, and further in view of U.S. Pat. 9,544,452 to Honda (“Honda”).
Regarding claim 6 (dependent on claim 1, previously presented), Burdette and AAPA are silent about the printing device comprising one or more additional tags.
 However, Honda describes a printing device including a housing accommodating a plurality of component devices performing miscellaneous functions and a plurality of tags mounted to individual locations on the housing related to respective associated device components. This configuration allows a user of a mobile terminal to effectively obtain information about the respective printer components (Honda, abstract).
.

Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Burdette and AAPA as applied to claim 1 above, and further in view of U.S. Pat. 7,106,198 to Phipps et al. (“Phipps”).
Regarding claims 9 (dependent on claim 1, previously presented) and 21 (dependent on claim 1, previously presented), Burdette and AAPA are silent about the tag information including a metered setting of the printing device or a marking material service plan of the printing device.
However, Phipps teaches generically printing machines operating under different service plans. Under one service plan, the user purchases replaceable modules, while under a different service plan the user pays a set fee per page and does not purchase individual replaceable modules (see Phipps, column 14/lines 4-14). Since the same machine might operate under either one of these two service plans, the service plan under which the printing machine operates can be viewed as a printing machine configuration parameter. In fact, Phipps explicitly associates the machine service plan with the machine configuration information (Phipps, column 14/lines 21-22: “… the configuration information includes information about the machine service plan”.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have stored the machine service plan discussed by 
The use of an RFID tag associated with the printing machine as discussed by Burdette and the use of an RFID tag associated with a replaceable module as discussed by Phipps are complimentary. In particular, the configuration information stored Burdette’s RFID tag would comprise the machine service plan but the configuration information stored in Burdette would not.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Burdette and AAPA as applied to claim 1 above, and further in view of U.S. Pat. 10,019,702 to Cloin et al. (“Cloin”).
Regarding claim 12 (dependent on claim 1, previously presented), Burdette and AAPA are silent about the information being read via an optical reader.

Cloin teaches generically, that information about a printer may be stored in a variety of memory tags, including RFID and QR tags, interchangeably.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have applied Cloin’s generic teaching that information about a printer can be stored in RFID and QR tags interchangeably to Burdette and AAPA’s printing system and have provided the option of storing printer configuration information in QR tags because in some scenarios the use of QR tags might be preferable over the use of RFID tags.
It is also noted that, according to U.S. Publ. 2020/0004479 to Aoki, a QR code is a two-dimensional code with a capacity of about several kilobytes of data capable of storing a plurality of print settings (Aoki, [0026]). As such, the capacity provided by a QR tag would be sufficient to store Burdette, AAPA and Cloin printer configuration settings. 

Claims 14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Burdette and further in view of Phipps.
Regarding claim 14 (previously presented), Burdette discloses a printing device (printer 30 of Burdette’s Fig. 1), comprising: 
a frame (a printer such as Burdette’s commonly comprises a frame); 
an image-forming module (a printer such as Burdette’s commonly comprises a printer assembly); 
a non-volatile memory (NVR) (Burdette, Fig. 1 and claim 17: printer internal memory 24); 
a control operatively arranged to read the memory incidental to controlling the printing device (a printer such as Burdette’s commonly executes misc. programs stored in non-volatile memory).
Burdette describes storing printer configuration settings such as toner cartridge type, power saver timeout, model and/or serial number, and other printer-related data in the memory tag (Burdette, [0014]/lines 5-10) to allow a printer to assume a desired state (Burdette, [0014]/lines 2-5) but is silent about the printer configuration data stored in the tag memory including a metered setting of the printing device.
However, Phipps teaches generically printing machines operating under different service plans. Under one service plan, the user purchases replaceable modules, while under a different service plan the user pays a set fee per page and does not purchase individual replaceable modules (see Phipps, column 14/lines 4-14). Since the same machine might operate under either one of these two service plans, the service plan under which the printing machine operates can be viewed as a printing machine 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have stored the machine service plan discussed by Phipps, as one of several print machine configuration parameters, in Burdette and AAPA’s RFID tag as taught by Burdette. As mentioned before, storing configuration parameters in Burdette’s RFID tag would allow for the machine service plan to be configured at the manufacturer after the MFD was packed but before it is shipped therefore eliminating the need to unpack, power-up, set or reset the machine service plan, and re-pack the MFD prior to shipment (Burdette, [0005]). In the specific case of the machine service plan, storing it in the machine’s RFID tag would make it automatically available to service personnel tasked with conducting a service plan validation test discussed by Phipps (Phipps, column 14/line 3-4). Instead of the user having to enter the machine service plan into the diagnostic device manually as suggested by Phipps (Phipps, column 14/lines 19-21) the machine service plan could be retrieved from the machine’s RFID tag.
The use of an RFID tag associated with the printing machine as discussed by Burdette and the use of an RFID tag associated with a replaceable module as discussed by Phipps are complimentary. In particular, the configuration information stored Burdette’s RFID tag would comprise the machine service plan but the configuration information stored in Burdette would not.
Regarding claim 17 (dependent on claim 14, previously presented), Burdette and Phipps disclose the information including an originally installed configuration of the printing device (Burdette, [0013], [0014]: the invention provides a way for automatically configuring a multi-function device; it is suggested and/or obvious that the configuration is for a first use).
Regarding claim 19 (dependent on claim 14, previously presented), Burdette and Phipps disclose the information including a unique number associated with the printing device (Burdette, [0003]/line 4: the printer’s serial number is one of the printer settings that might be stored in the printer’s internal memory as well as the RFID).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Burdette and Phipps as applied to claims 14 above, and further in view of Gallo.
Regarding claim 15 (dependent on claim 14, original), Burdette and Phipps are silent about the first tag being a near field communication (NFC) tag.
However, Gallo describes a use case involving NFC technology in which configuration information is stored at factory just before packaging a printer at the end of the assembly line in an NFC memory tag (Gallo, column 11/lines 44-57).
  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have stored printer configuration settings in an NFC memory tag, as taught by Gallo, in Burdette and Phipps’s printing system as an alternative to storing them in an RFID memory tag because NFC memory tags are capable of largely equivalent functions and might be preferred in some scenarios.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Burdette and Phipps as applied to claim 14 above, and further in view of Rommelmann.
Regarding claim 16 (dependent on claim 14, original), Burdette and Phipps are silent about a replaceable unit removably arranged within the frame and the non-contact memory tag being not connected to or associated with the replaceable unit.
However, Rommelmann discloses such a feature (Rommelmann, Figs. 1, 2, 4 and column 3/lines 36-39 and 56-65: laser printer 100 comprises replaceable print cartridge 1 which has a memory chip 30 in the form of an RFID tag) and the first tag not being connected to or associated with the replaceable unit (as described above, Burdette and Beard’s first RFID tag is used to identify settings of the printer in order to properly initialize and configure the printer; the second RFID tag is used for identifying the replaceable print cartridge and the two tags are independent of each other). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have used a replaceable print cartridge comprising a memory chip in the form of an RFID tag, as taught by Rommelmann, in Burdette and Phipps’ printer provided for the functionality of Rommelmann’s server 30 to be incorporated in image forming apparatus of Honda and Burdette’s printing system in order to allow for efficient replacement or upgrade of the replaceable print cartridge (Rommelmann, column 3/lines 46-48).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Burdette and Phipps as applied to claim 14 above, and further in view of AAPA.
Regarding claim 18 (dependent on claim 14, previously presented), Burdette and Phipps fail to disclose the information including an originally installed output speed of the printing device.
However, Applicants mention in the background section multi-functional printers capable of functioning at different speeds that are being manufactured as a single base “platform” in hardware.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have included an initial or default printer speed in the printer settings stored in Burdette and Beard’s RFID tag to, for example, allow the manufacturer to efficiently configure the initial or default printer speed in printers capable of a plurality of selectable output speeds, such as those mentioned by Applicants.

Indication of Allowable Subject Matter
Claim 13 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Indication of Allowed Subject Matter
Claims 20 and 22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 13 recites a first tag holding information relating to a configuration of the printing device, the information including an originally installed output speed, wherein the information is applied to the tag using an invisible ink.
Claim 20 recites a non-contact memory tag connected to the frame, the non-contact memory tag holding information relating to a configuration of the printing device, wherein the information is applied to the tag using an invisible ink.
The features identified, in combination with other claim limitations, are neither suggested nor discussed by the previous art of record. 
Claim 22 is allowed as dependent on an allowed claim.
	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Q. Tieu can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PAUL F PAYER/Primary Examiner, Art Unit 2674